Consent of Independent Registered Public Accounting Firm EXHIBIT 23(a) We consent to the incorporation by reference of our reports dated February 19, 2010, relating to the consolidated financial statements and financial statement schedule of The Dow Chemical Company and subsidiaries (the “Company”), and the effectiveness of the Company’s internal control over financial reporting, appearing in this Annual Report on Form 10-K of The Dow Chemical Company for the year ended December 31, 2009, in the following Registration Statements of The
